Citation Nr: 0917641	
Decision Date: 05/11/09    Archive Date: 05/19/09

DOCKET NO.  04-25 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for headaches, to include 
as secondary to a service-connected psychiatric disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1987 to October 
1995.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an April 2003 rating decision, and March 2009 
Supplemental Statement of the Case determination, of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Muskogee, Oklahoma.  

The April 2003 rating decision denied service connection for 
the disability at issue on a direct-incurrence basis only.  
The March 2009 Supplemental Statement of the Case (SSOC) 
determination denied service connection for the disability at 
issue including as secondary to service-connected disability.  
The Board acknowledges that the provisions of 38 C.F.R. 
§ 19.31 (2008) state that "[i]n no case will a Supplemental 
Statement of the Case be used to announce decisions by the 
agency of original jurisdiction on issues not previously 
addressed in the Statement of the Case ...".  However, to 
Remand the case for adjudication of the matter of secondary 
service connection in a formal rating decision, when the 
veteran is already in receipt of notice of the RO's 
adjudication of the matter of secondary service connection, 
would serve no useful purpose.  In this regard, timely notice 
of disagreement with the determination would result in 
issuance of a Statement of the Case which would be 
duplicative of the March 2009 Supplemental Statement of the 
Case.  A remand is inappropriate where there is no 
possibility of any benefit flowing to the veteran.  Soyini v. 
Derwinski, 1 Vet. App. 540 (1991).  Further, inasmuch as the 
veteran's secondary service connection claim is deemed to be 
inextricably intertwined with the claim for service 
connection on a direct-incurrence basis, developed for 
appellate consideration, and with resolution of doubt in the 
Veteran's favor, the Board accepts appellate jurisdiction of 
the secondary service connection element of the claim for 
service connection.

This matter was previously before the Board in September 2007 
and was remanded for further development.  The requested 
development was completed to the extent as outlined above, 
and the case has been returned to the Board for further 
appellate consideration.  It is acknowledged that a remand by 
the Board confers on the veteran, as a matter of law, the 
right to compliance with the remand.  See Stegall v. West, 11 
Vet. App. 268 (1998).  However, as discussed above, an 
additional remand would serve no useful purpose.  Soyini v. 
Derwinski, 1 Vet. App. 540 (1991).  


FINDING OF FACT

Headaches have not been shown by the competent clinical 
evidence of record to be causally related to the Veteran's 
active service, nor causally related to, or aggravated by, a 
service-connected psychiatric disability.


CONCLUSION OF LAW

A headache disability was not incurred in or aggravated by 
active service, and is not proximately due to, or aggravated 
by, a service-connected disability.  38 U.S.C.A. §§ 1101, 
1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.310 (as in effect prior to Oct. 10, 
2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In the present case, VA issued VCAA notice letters to the 
Veteran dated in March 2003 and September 2007.  The letters 
informed the Veteran of what evidence was required to 
substantiate his claim for secondary service connection and 
of his and VA's respective duties for obtaining evidence.  
The September 2007 letter also informed the Veteran as to the 
law pertaining to the assignment of a disability rating and 
effective date as the Court required in Dingess/Hartman.

The Board notes that the March 2003 VCAA letter, under the 
section listing enclosures, notes that one of the enclosures 
was "What evidence must show."  However, the Veteran's 
claims folder does not contain this enclosure.  In the case 
that it is found that the above VCAA correspondence letters, 
to include the March 2003 letter, are deficient because they 
did not inform the claimant what evidence was required to 
substantiate a claim for direct service connection, the Board 
finds that this VCAA notice deficiency is not prejudicial to 
the Veteran.  Indeed, the Veteran was informed of the 
pertinent regulation regarding direct service connection 
(38 C.F.R. § 3.303) in the statement of the case issued in 
March 2004 and the Veteran's representative in a Brief, dated 
in July 2007, set forth the three element of a service 
connection claim.  See Shinseki v. Sanders/Simmons, No. 07-
1209 (U.S. Sup. Ct. Apr. 21, 2009); 556 U.S. ____ (2009); 
Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d 
Cir. 1974) ("[N]o error can be predicated on insufficiency of 
notice since its purpose had been served.").  In order for 
the Court to be persuaded that no prejudice resulted from a 
notice error, "the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair."  
Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).   

Here, the Board finds that the Veteran has had ample 
opportunity to respond/supplement the record and is not 
prejudiced by any technical notice deficiency (including in 
timing) that occurred earlier in the process.  Furthermore, 
to the extent it could be argued that there was a timing 
error, overall, the Veteran was afforded a meaningful 
opportunity to participate in the adjudication of his service 
connection claim, to include submitting statements through 
the appeal period.  Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006).  

Duty to assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records and reports of post-
service VA treatment and examination.  Additionally, the 
claims file contains the Veteran's statements in support of 
his claim.  The Board has carefully reviewed his statements 
and concludes that there has been no identification of 
further available evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claim.  The Board notes that a 
VA medical opinion has been obtained and sufficient competent 
medical evidence is of record to make a decision on this 
claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board finds that the there has been substantial 
compliance with its September 2007 remand as the Veteran was 
provided with the requite VCAA notice letter and a medical 
opinion was obtained.  See Dyment v. West, 13 Vet. App. 141 
(1999) (noting that a remand is not required under Stegall v. 
West, 11 Vet. App. 268 (1998) where the Board's remand 
instructions were substantially complied with), aff'd, Dyment 
v. Principi, 287 F.3d 1377 (2002).  Therefore, the Board will 
proceed to adjudicate the appeal.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the claimant in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.

Legal criteria 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2008).  For the showing of chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Evidence of a chronic condition must be 
medical, unless it relates to a condition to which lay 
observation is competent.  See Savage v. Gober, 10 Vet. App. 
488, 495-98 (1997).  Service connection may also be granted 
for any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Secondary service connection may be granted for disability 
which is proximately due to or aggravated by a service-
connected disease or injury.  38 C.F.R. § 3.310.  
Specifically, in order to prevail on the issue of entitlement 
to secondary service connection, there must be (1) evidence 
of a current disability; (2) evidence of a service-connected 
disability; and (3) medical nexus evidence establishing a 
connection between the service-connected disability and the 
current disability.  See Wallin v. West, 11 Vet. App. 509, 
512 (1998); see also Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (noting that when aggravation of a veteran's non-
service connected disability is proximately due to or the 
result of a service-connected disease or injury, it too shall 
be service connected to the extent of the aggravation).  The 
Board notes that effective October 10, 2006, 38 C.F.R. § 
3.310 was amended.  71 Fed. Reg. 52,747 (Sept. 7, 2006).  
However, based upon the facts in this case, the regulatory 
change does not adversely impact the outcome of the appeal.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R.  
§ 3.102 (2008).

Analysis 

The Veteran contends that service connection is warranted for 
headaches.  It was noted in the July 2007 appellant's brief 
that the Veteran's service treatment records confirm at least 
two separate incidents of head injuries, including one where 
a loss of consciousness occurred.  It has also been raised 
that the Veteran's headaches are secondary to his service-
connected psychiatric disability.  In this regard, an October 
1998 VA examiner suggested that the Veteran's headaches may 
be related to tension and insomnia, which in turn was related 
to nightmares.  After the 1998 VA examination, a rating 
decision, dated in February 2007, granted service connection 
for a psychiatric disability that included nightmares.

First, the Board finds that the record contains medical 
evidence of a current chronic headache disability.  The 
report of VA brain and spinal cord examination, dated in 
January 2005, reflects an impression of headaches (which do 
not have a migraine quality to them).  Further, the same VA 
examiner, in an Addendum report dated in August 2008, again 
noted that the Veteran has headaches.  See McClain v. 
Nicholson, 21 Vet. App. 319, 321 (2007) (finding that the 
requirement that a current disability be present is satisfied 
"when a claimant has a disability at the time a claim for VA 
disability compensation is filed or during the pendency of 
that claim").  Based on the foregoing, the Board finds that 
the Veteran has a current chronic headache disability and 
that the first element in establishing direct and secondary 
service connection has been met.  

The report of the Veteran's enlistment medical examination, 
dated in June 1987, reflects a normal clinical examination 
(except for his feet).  The Veteran denied frequent or severe 
headaches on the corresponding report of medical history.  A 
service treatment record, dated in May 1990, reflects that 
the Veteran was in a "fight" and he had hit his head.  
Objectively, moderate to slight edema was noted posteriorly 
over the right ear and there was no bleeding.  The assessment 
was a bruise to the superior and posterior portion of the 
right skull.  A preanesthetic summary, dated in August 1992, 
indicates a negative neurologic review, to include for 
headaches.  A service treatment record, dated in January 
1995, shows that the Veteran complained of headaches, among 
many other aliments.  After an objective examination, the 
assessment was viral syndrome.  The record does not contain a 
separation examination report.  A service record, dated in 
October 1995, reflects that the Veteran was honorably 
separated from service involuntarily under the transition 
assistance management program (TAMP).  His DD Form 214 
indicates that disability severance pay was authorized.  
According the report of a medical board, dated in March 1994, 
and subsequent service treatment records, it appears the 
Veteran's right ankle fracture (in August 1993) ultimately 
led to his discharge.

After service, the Veteran submitted a formal claim, VA Form 
21-526, which was received in November 1995.  At that time, 
he claimed service connection for several disabilities, but 
not headaches.  A report of a VA joint examination, conducted 
in October 1998, reflects that the Veteran stated that he has 
had increasing headaches, usually a throbbing headache in the 
back of his head since the early 1990s.  The Veteran 
indicated that his headaches have gotten worse since he was 
in the Gulf War.  He noted taking Tylenol for the headaches, 
which will provide some relief.  After performing a physical 
examination, the 1998 VA examiner diagnosed the Veteran with 
tension headaches.  A report of Gulf War registry 
examination, dated in September 2002, notes that the Veteran 
had a lot of headaches and stomach aches with nausea in the 
Gulf War.  It was then noted that his headaches and nausea 
had improved since returning from the Gulf War.  Objective 
examination of his head and a neurologic examination were 
each normal.  A psychiatric history and physical, dated in 
October 2002, noted a history of migraine headaches.  See 
also VA neuropsychology consultation report, dated in 
November 2002 (noting a history of migraines); Report of VA 
inpatient stay from October 2002 to November 2002 (noting on 
admission an Axis III diagnosis that included migraine 
headaches, but this diagnosis was not listed on Axis III upon 
discharge).  Additionally, a November 2002 addendum report of 
a CT of the Veteran's head indicates that the results were 
negative.  

Regarding a medical nexus for direct service connection, a VA 
examiner, in January 2005 provided an opinion that "it is 
less likely as not" that the Veteran's headaches were a 
result of his head injury.  It is noted in this examination 
report that the VA examiner did not have the Veteran's claims 
file to review, but his medical records on the computer were 
reviewed.  The same VA examiner in August 2008, after 
reviewing the Veteran's medical records, claims file and the 
September 2007 Board remand, opined that the Veteran's 
"headaches are noted related to his military service," 
noting that there was no evidence either in the Veteran's 
service treatment records or his post-service medical records 
that his headaches would be related to military service.
 
Moreover, there is no competent clinical evidence of record, 
VA or private, linking the Veteran's current headache 
disability to service.  In spite of the diagnoses of 
headaches after service, a competent medical professional has 
not related this disability to service.

In addressing the Veteran's secondary service connection 
claim, the Board notes that the second element for this 
theory of entitlement, evidence of a service-connected 
disability, has been met as the record shows that the Veteran 
is service-connected for several disabilities.  His service-
connected disabilities include a psychiatric disability (that 
included nightmares), granted by a rating decision, dated in 
February 2007.

Regarding medical nexus evidence establishing a connection 
between a service-connected disability and the current 
nonservice-connected disability, the Board notes that the 
competent medical evidence of record does not demonstrate 
that the Veteran's current headache disability is proximately 
due to, or aggravated by, a service-connected disability.  
After reviewing the Veteran's claims file, to include his 
medical records and the September 2007 Board remand, the same 
VA physician who examined the Veteran in January 2005, opined 
that the Veteran's "headache disability is not approximately 
due to or aggravated by his service-connected psychiatric 
disability."  The VA physician noted that there was no 
evidence either in the Veteran's service treatment records or 
his post-service medical records that his headaches would be 
related to any military service or secondary to a service-
connected disability.

Like direct service connection, the Board notes that there is 
no probative competent clinical evidence of record, VA or 
private, linking the Veteran's current headache disability to 
a service-connected disability, to include a service-
connected psychiatric disability.  The Board notes that in 
1998, the VA examiner stated that he thought "probably the 
headaches are related to insomnia."  However, this opinion 
is phrased in terms that are general and speculative, as it 
merely says that it is "probably" related.  This cannot be 
used to support the Veteran's secondary service connection 
claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) 
(holding that medical evidence that is speculative, general, 
or inconclusive cannot be used to support a claim).  It was 
further noted in the 1998 VA examination report that the 
Veteran, not the VA examiner, related the insomnia to 
nightmares.  Moreover, the February 2007 rating decision, in 
granting service connection for major depressive disorder, 
did not indicate that insomnia was a manifestation of the 
psychiatric disability.

The Board acknowledges the post-service records above 
indicating a history of headaches, to include post-service 
and current diagnoses of headaches.  In this regard, the 
Board notes that the Veteran and other persons can attest to 
factual matters of which they had first-hand knowledge, e.g., 
experiencing pain in service and after service.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  As 
such, the Board finds the Veteran competent to report a 
pain/ache in his head.  However, the Veteran is not competent 
to provide a medical opinion relating his headaches to 
service or to a service-connected disability as he has not 
been shown to possess the requisite skills or training 
necessary to be capable of making medical conclusions.  Thus, 
his statements regarding the etiology of the disability in 
question do not constitute competent medical evidence and 
lack probative value.  Espiritu, 2 Vet. App. at 494-95.

The Board has considered the doctrine of giving the benefit 
of the doubt to the Veteran, under 38 U.S.C.A. § 5107 (West 
2002), and 38 C.F.R. § 3.102 (2008), but does not find that 
the evidence is of such approximate balance as to warrant its 
application.  Accordingly, the Board finds that the 
preponderance of the evidence is against a grant of service 
connection for headaches, to include as secondary to a 
service-connected psychiatric disability.  


ORDER

Entitlement to service connection for headaches, to include 
as secondary to a service-connected psychiatric disability, 
is denied.


____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


